IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00324-CV
 
Wanda J. Bell,
                                                                                    Appellant
 v.
 
Elton and Linda Davis,
                                                                                    Appellees
 
 
 

From the 18th District
Court
Johnson County, Texas
Trial Court No. C200700280
 

MEMORANDUM  Opinion

 




            Appellant has filed a motion
to dismiss this appeal accompanied by a copy of a compromise and settlement
agreement executed by the parties.  Appellant states that the parties have
settled their dispute.  Appellees have not filed a response.  The motion is
granted, and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  Costs are taxed against the
party incurring same.  Id. 42.1(d).
PER CURIAM
 


Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
dismissed
Opinion
delivered and filed June 16, 2010
[CV06]